Reissue

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Status of Claims
	Claims 1-20 are pending.  Claims 1, 7, 10, and 17 are amended.  Claim 20 is new.

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The instant reissue is broadening reissue.  According to 37 CFR 1.175(b), where the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in  must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.  The declaration does not identify a claim that the application seeks to broaden.
Further, the declaration does not identify a specific error upon which reissue is based.  The statement that “the independent claims each do not include at least one element with which they were issued” is not a sufficient error statement.  Rather, the oath/declaration must specifically identify an error.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP 1414 II.
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of the claim, “the second input port” lacks positive antecedent basis as no such element has been previously recited.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-5, 7, 8, 10-13, 15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YourWaterNeeds.com (hereinafter YWN) in view of GWpumps.com (hereinafter GW Pumps).
	With respect to claims 1, 5, 10, and 13, YWN teaches a method and system including a unit of piping A configured to connect to a source of untreated water; a pump 2 in fluid communication with the unit of piping, configured to inject a chlorinating substance 1 into the unit of piping when remotely triggered by a flow valve 4 that is downstream from the pump, wherein the flow valve is electronically coupled to the pump by a triggering line. The system further includes a contact reservoir 3 in downstream fluid communication with the unit of piping and the pump, configured to receive the untreated water and the chlorinating substance, and to combine the untreated water and chlorinating substance to produce chlorinated water therefrom, wherein the unit of 
    PNG
    media_image1.png
    733
    603
    media_image1.png
    Greyscale
piping connects to the contact reservoir.  The flow valve 4 is in downstream fluid communication with the contact reservoir and electronically coupled to the pump and is configured to receive a flow of water from the contact reservoir, sense the flow through A connects to a top portion of the contact reservoir 3.
	GW Pumps teaches a well water chlorination system similar to that disclosed by YWN, including a chlorine source F and feed pump E, which are attached through a unit of piping to the top portion of contact reservoir G.  As contact reservoirs having inlets in either the bottom or top were known and used in the art of water chlorination in an equivalent manner, it would have been obvious to substitute the bottom-inlet tank of GW Pumps for the top-inlet tank of YWN.
	As to claims 2 and 11, YWN teaches a carbon filter 5 receiving chlorinated water from the contact reservoir.  The description printed on the Figure states “Dechlorination with Backwashing Carbon.”  This is further supported by the YWN website (“Whole House Activated Carbon Water Filters Auto Backwash Systems,” Wayback Machine date of 9/3/2011) which teaches a function of carbon water filters is removal of chlorine.
	With respect to claims 3 and 12, the flow valve 4 is coupled to the dechlorinator 5, and the dechlorinator is in fluid communication with the contact reservoir via the flow valve.
claim 4, it is drawn to the intended manner of using the system and does not recite further structure of the apparatus.  “The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself,” In re Casey, 152 USPQ 235.  
	With respect to claim 7, the pump 2 of YWN is connected to the contact reservoir 3 via the unit of piping A and is therefore “integrated” therewith. 
	As to claims 8 and 15, the pump 2 of YWN is connected by a second unit of piping B to the first unit of piping A, wherein the pump is in fluid communication with the contact reservoir 3 by way of the second unit of piping B, wherein the contact reservoir is connected by a third unit of piping C to the flow valve 4, and wherein the flow valve is in fluid communication with the contact reservoir by way of the third unit of piping.
	With respect to claim 17, YWN teaches a pump 2 connected to a proximate end of a first unit of piping A and configured to inject a chlorinating substance 1 into the first unit of piping when remotely triggered by a flow valve 4 that is downstream from the pump, the flow valve electronically coupled to the pump by a triggering line; a contact reservoir 3 connected to a distal end of the first unit of piping A and configured to receive untreated water and the chlorinating substance by way of the first unit of piping, and to combine the untreated water and chlorinating substance to produce chlorinated water therefrom; a de-chlorinator 5 connected to the contact reservoir by a second unit of piping C and configured to receive chlorinated water from the contact reservoir by way of the second unit of piping; and the flow valve 4 connected in-line with the second unit of piping C between the contact reservoir 3 and the de-chlorinator 5, wherein the flow valve is configured to:  receive a flow of water from the contact reservoir; sense the A connects to a top portion of the contact reservoir 3.
	GW Pumps teaches a well water chlorination system similar to that disclosed by YWN, including a chlorine source F and feed pump E, which are attached through a unit of piping to the top portion of contact reservoir G.  As contact reservoirs having inlets in either the bottom or top were known and used in the art of water chlorination in an equivalent manner, it would have been obvious to substitute the bottom-inlet tank of GW Pumps for the top-inlet tank of YWN.

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YWN and GW Pumps as applied to claims 1 and 10 above, and further in view of US 2005/0218054 to Sakata et al. (hereinafter Sakata).
The combination of YWN with GW Pumps does not teach a static mixer integrated with the contact reservoir.  Sakata discloses a static mixer 5 integrated with a 8 via a unit of piping shown in Figures 1 and 6.  The mixer combines untreated water and a chlorine-based solution 31 using turbulent flow.  See para [0037].  It would have been obvious to one of ordinary skill in the art to incorporate an integrated static mixer in the combination of YWN and GW Pumps to produce sterilized water having reduced concentration variations of chlorine.  See para [0040].

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YWN and GW Pumps as applied to claims 1 and 10 above, and further in view of US 2011/0047690 to Hui (hereinafter Hui).
	The combination of YWN with GW Pumps is silent as to the flow valve sensing a change in pressure of the chlorinated water.  However, Hui teaches that a pressure activated flow sensing valve/switch 40 is known in the art for activating a chlorinator.  See paras [0044, 0049].  As Hui discloses that the water flow sensor signals the chlorine dispenser to dispense accurately, it would have been an obvious choice for the flow switch of YWN with GW Pumps.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claims 9 and 16, none of YWN, GW Pumps, Sakata, or Hui teach a flow head coupled to the contact reservoir, wherein the flow head comprises an input port and an output port, wherein the input port is coupled to the first unit of piping, and wherein the output port is coupled to the third unit of piping.  US 5,303,729 to DeMarco teaches a flow head 12 coupled to a chemical source container 11, the flow head having an input 22a and output 22b.  The apparatus of DeMarco is disclosed for use in dispensing chlorine from the container 11 into water flow line 20.  Thus, when considering the application of DeMarco to the combination of YWN and GW Pumps, one of ordinary skill in the art would have been motivated to employ the flow head 12 in the chemical solution tank 1.  There is no teaching or suggestions to couple the flow head 12 to the contact reservoir 3 of YWN or contact reservoir G of GW Pumps.  Further, the claims require the flow head to be coupled to both the first and third units of piping.  This configuration, if applied to the combination of YWN with GW Pumps, would require both the first and third units of piping to connect through the top of the contact reservoir.  YWN teaches the third unit of piping exits the top of the contact reservoir and the first unit of piping enters the bottom of the reservoir.  GW Pumps teaches the opposite configuration.  Neither reference teaches or suggests connecting both the first and third units of piping to the top of the contact reservoir, which would be necessary in order to use the flow head of DeMarco.
Claim 20 is likewise allowable as being dependent upon claim 9 and requiring all the limitations thereof.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No.       10,501,348 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.


/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:
/Krisanne Jastrzab/
Specialist, CRU 3991

/Jean C. Witz/
Supervisory Specialist, CRU 3991